HOOD, Associate Judge
(dissenting).
I cannot agree that Harvey was landlord of Koehne and therefore cannot agree that Harvey was entitled to maintain the action. Koehne’s tenancy commenced under his lease from Fisher and Company. When the property was conveyed to the new owners they became Koehne’s landlords with the same rights as the former landlord. Code 1940, § 45 — 932; Bailey v. Allan E. Walker & Co., Inc., 53 App. D.C. 307, 290 F. 282; Selden v. Lee, 55 App.D.C. 164, 3 F.2d 335. No attornment by Koehne to the new owners was necessary. Code 1940, § 45—933. Thus, the relationship of landlord and tenant was created between the new owners and Koehne and that relationship continued to exist unless Harvey became, as he claimed to be, the landlord of Koehne.
*784Appointment of Harvey as managing agent of the building did not make him Koehne’s landlord. Payments of rent by Koehne to Harvey as agent were not in recognition of Harvey as landlord, but in recognition of his agency for the owners. Notice of Harvey’s claim to be landlord was first given to Koehne in the notice to quit. Thereafter Harvey received no rent from Koehne, and thus Koehne never at-torned to Harvey or recognized him as landlord. Consequently, there is no basis for estoppel against Koehne to deny Harvey’s assertion of the status of landlord. This leaves Harvey’s claim as landlord resting squarely on the fact that after his appointment as manager of the building, he was authorized by the new owners to insert his name in the blank assignment of lease.
Assuming the complete validity of the assignment by Fisher and Company to Harvey and that it had the effect of assigning to Harvey the rights of Fisher and Company, the question arises as to what rights Fisher and Company had to assign. It is conceded that Fisher and Company was simply agent for the former owner and had no title to the property. Koehne having entered possession under the lease from Fisher and Company was estopped to deny that Company’s title (Tebbs v. Union Realty Corp., 52 App.D.C. 347, 286 F. 1011), but he was not estopped to show that such title had expired or had been terminated by operation of law. Johnson v. Riddle, 240 U.S. 467, 60 L.Ed. 752. When the property was conveyed by the former owner to the new owners, they became Koehne’s landlord and Fisher and Company’s title, depending purely on es-toppel, expired. The rule that estoppel to deny the landlord’s title runs with the land has no application here; Fisher and Company never held the reversion and its assignment of the lease to Harvey could not operate as an assignment of the reversion. The reversion passed to the new owners by conveyance from the former owner. Surely, if at the time the property was conveyed to the new owners, Fisher and Company had assigned the lease to a total stranger, it could not be said that such assignee became Koehne’s landlord or that Koehne would be estopped to show the conveyance to the new owners and that they were his rightful landlords. Suppose Fisher and Company had refused to assign the Koehne lease. Would it have made any difference? Would Fisher and Company have continued to be Koehne’s landlord? Would the new owners have been powerless to sue Koehne for possession? I think not. Conveyance of the leased property carried with it the rights of the landlord in the unexpired term, regardless of any so-called assignment of the lease. The assignment of the reversion, i. e., the conveyance, was all that was necessary. Transfer of the reversion left Fisher and Company nothing to assign and the assignment to Harvey transferred nothing to him. The fact that Harvey was agent of the new owners gives the assignment no broader effect.
As I see the situation, conveyance of title by Fisher and Company’s principal to the new owners vested in them all rights as landlords. They, as holders of the reversion, could maintain a suit for possession; and Fisher and Company, following the conveyance, had no right to possession and could not maintain the proceeding; and, having no such right, could not assign such a right to Harvey.
It is not necessary to consider what would have been the effect had the new owners inserted their own names in the assignment from Fisher and Company and thereafter made an assignment to Harvey, or had Koehne, after notice of Harvey’s claim to be his landlord, paid rent to him in recognition of that claim. Harvey’s claim as landlord rests entirely on the assignment from Fisher and Company and, as I have indicated above, in my opinion the assignment had no such effect.